Citation Nr: 0418486	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The veteran 
testified before one of the undersigned Veterans Law Judges 
at a hearing at the Board in January 1999.  The veteran also 
testified before one of the undersigned Veterans Law Judges 
at a hearing at the RO in December 2003.


FINDING OF FACT

The competent, probative evidence of record does not show 
that the veteran's spine disability is the result of a March 
1968 injury or any other incident or event of active service.  


CONCLUSION OF LAW

A spine disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, as the agency of original jurisdiction 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the agency of original jurisdiction.  
Upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The Board notified the veteran of the passage of the VCAA in 
the September 2001 remand decision.  The RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim for service connection in the December 
2001 notification letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
him that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
December 2001 notification letter and again in a September 
2002 notification letter.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection.  The statement of the 
case and supplemental statements of the case fully provided 
the laws and regulations pertaining to entitlement to the 
benefit sought, and included a detailed explanation as to why 
the veteran had no entitlement to service connection under 
the applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO originally obtained the veteran's complete service 
medical records in connection with his prior claims for 
service connection.  They include the March 1968 records of 
treatment for contusions and lacerations to the head.  They 
also include the May 1968 records showing the veteran sought 
treatment for low back pain.  In this case, the veteran does 
not contend and the evidence does not show that there are 
additional service medical records that have not been 
obtained.  

The evidence includes all available post-service VA and 
private medical treatment records and examination reports.  
The veteran does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

The veteran has submitted private medical opinions in support 
of his claim for service connection.  The RO also requested 
and obtained a VA medical opinion in this case.  The Board 
finds that another VA opinion is not necessary to make a 
decision on the claim in this case.  Both the veteran's 
private physician and the VA physician have rendered medical 
opinions on the issue of etiology in this case.  The VA 
medical opinion is based on a review of all the evidence in 
the claims folder.  This obviates any need for another 
medical opinion on the issue because the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran seeks service connection for a spine disability.  
In statements and testimony at multiple hearings including 2 
hearings before Veterans Law Judges, he contends that his 
current disability is attributable to his March 1968 in-
service injury and that he has had continued low back 
symptoms since his separation from active service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran's service medical records show the veteran 
was injured in March 1968 after a hatch on a personnel 
carrier struck him on the head, they do not establish that he 
sustained a chronic back injury as a result of that injury.  
Although he sought treatment for low back pain in May 1968, 
there was no history of any injury.  The impression was 
lumbar muscle strain and x-ray examination of the lumbosacral 
spine revealed a partial sacralization of L5 along with a 
reverse spondylolisthesis at L5-S1.  However, subsequent to 
the May 1968 examination there were no further objective 
findings of chronic back symptoms.  The veteran reported a 
history of intermittent low back pain affecting his ability 
to lift heavy objects during the June 1968 consultation, but 
the veteran's back was characterized as "entirely normal" 
following the examination.  Again, on follow-up examination 
three days later examination of his back was normal without 
spasm or limitation of motion despite his reported three-year 
history of back pain.  Finally, although he indicated a 
history of recurrent back pain during his August 1968 
separation medical examination, evaluation of the spine and 
lower extremities was normal at that time.  His x-rays were 
within normal limits when reviewed in September 1968 and he 
was doing well on exercises.  In November 1968 he certified 
there had been no change in his condition since his 
separation examination.  

The above evidence establishes that the veteran's in-service 
lumbar muscle strain resolved with treatment during active 
service.  These records do not show a combination of 
manifestations sufficient to identify a chronic low back 
disorder sufficient observation establishing chronicity at 
that time.  Rather, the May 1968 impression of lumbar muscle 
strain was merely an isolated finding that resolved with 
treatment prior to discharge from service.  This evidence 
demonstrates that the veteran did not have a chronic low back 
disability during active service.  38 C.F.R. § 3.303.  

The post-service evidence also does not show diagnosis of 
arthritis or degenerative disc disease during the initial 
post-service year.  During the February 1969 VA examination, 
the veteran had no known injury and complained that once in a 
while his back would hurt with bending.  The examiner stated 
that a comprehensive orthopedic examination of the lumbar 
spine failed to reveal any objective findings to account for 
his complaints.  Both the orthopedic and neurological 
examinations were essentially negative.  X-ray examination of 
the lumbosacral spine revealed a transitional vertebra at the 
lumbosacral junction, but the spine was otherwise normal.  
Therefore, a presumption in favor of service connection for 
chronic disease manifest during the initial post-service year 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's March 1968 
injury or any other event of active service and his current 
lumbar spine disability.  The Board notes that the Court held 
that this nexus requirement can be satisfied, under 38 C.F.R. 
§ 3.303(b), by the submission of evidence showing post-
service continuity of symptomatology, and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Although the veteran contends that he has had a continuity of 
symptomatology, his statements and hearing testimony has been 
inconsistent with the remaining evidence of record.  During a 
March 1995 private medical evaluation the veteran reported 
that he began having severe joint and muscle pain in June 
1994 when he had he heard a snap and his right leg became 
swollen.  He denied a history of prior pertinent medical 
problems during that evaluation.  He stated he was told that 
he sustained an Achilles tendon rupture.  Although the March 
1995 private orthopedic evaluation showed that the veteran 
was completely normal based on the musculoskeletal system 
examination, X-ray evaluation revealed degenerative joint 
disease at L4-L5.  The April 1995 X-ray evaluation report 
from Montclair Community Hospital noted a bulging disc with 
lateralization to the L5-S1 right root intervertebral 
foramina.  An August 1995 CT scan from this facility noted 
slight disc space narrowing at the L5-S1 disc space level 
consistent with mild degenerative disc disease.  

In a January 1996 statement, Joseph N. Bellino, M.D., 
reported that he had treated the veteran for lumbar 
radiculitis since June 1994, but was silent regarding the 
etiology of his back condition.  This evidence reflects a 
diagnosis of a low back disorder approximately 26 years after 
the veteran's separation from active service.  

The majority of the veteran's VA medical treatment records 
dated from February 1975 to May 1996  pertain to treatment 
for conditions which are unrelated to the back disorder at 
issue.  During VA outpatient treatment in May 1996 the 
veteran complained of a history of back pain only since June 
1994.  However, in June 1996, the veteran reported that he 
had had back pain from 1965 to 1968.  The examiner noted 
lumbosacral radiculopathy secondary to disc bulging but did 
not opine as to the etiology of the back condition.  A June 
1996 VA X-ray examination report noted mild disc narrowing at 
L5-S1with lumbarization of S1. 

VA and private medical records show multiple general medical 
evaluations and neurological examination in August 1996.  
These records disclose that the veteran reported a history of 
herniated disc at L5-S1 from June 1994 and that he complained 
of constant low back pain and pain in the legs.  Examination 
revealed mild diffuse tenderness of the vertebral bodies, 
disc spaces, sacroiliac joint and the paravertebral muscles, 
and limited range of motion.  A VA CT scan revealed 
degenerative joint disease throughout the lumbar spine.  The 
diagnoses included herniated disc at L5-S1, L5-S1 
radiculopathy without evidence of radicular pain except mild 
weakness, and degenerative joint disease generally involving 
the entire spine.  An August 1996 examination report from Dr. 
Bellino shows the veteran had limited range of motion and 
weakness in the legs.  He concluded that the veteran had a 
permanent disability that precluded him from performing any 
work that required extended bending and/or lifting or 
extended periods of sitting or standing.  Neither the private 
nor VA physicians provided any findings or opinion regarding 
the etiology of the veteran's back problems.  

VA neurological and rehabilitation consultation evaluations 
dated from July 1996 to October 1996 reflect further 
treatment for the veteran's back disorder.  

In a March 1997 letter, Dr. Bellino stated that the veteran 
was 100 percent disabled since June 1994 due to a back 
disorder.  

A September 1997 Social Security Administration decision 
found that the veteran was disabled due to severe 
degenerative disc disease with lumbar radiculitis beginning 
in November 1994.  The "Procedural History" portion of the 
September 1997 Social Security Administration decision shows 
that at the time he submitted his application for Social 
Security Administration benefits he alleged his disability 
began on November 27, 1994 due to a snapped Achilles tendon 
and back problems.  

A private December 1998 magnetic resonance imaging 
spectroscopy (MRI) report contains impressions of discogenic 
changes most marked at L4-L5 and at L3-L4 and subligamentous 
herniation at L1-L2.

The veteran reported that he had chiropractic treatments from 
a Dr. Schiafone for his back for many years after service.  
In a February 1999 letter, Dr. Schiafone's spouse stated that 
her husband provided the veteran chiropractic treatment for 
back and neck problems from 1969 to 1989, but that Dr. 
Schiafone's records were destroyed after his death.  The 
February 1999 letter from Dr. Schiafone's spouse does not 
constitute competent medical evidence.  There is no evidence 
of record indicating that she has specialized medical 
training so as to be competent to render a medical opinion.  
She also merely indicated her belief that her husband 
provided the veteran chiropractic treatment for back and neck 
problems from 1969 to 1989, but she does not have the records 
to support such statement.  Thus, the Board finds that this 
statement is not made by a medical professional and is not 
sufficient to provide competent medical evidence.  
  
The veteran's statements and testimony are inconsistent with 
respect to whether he had incurred any intercurrent injury 
since his separation from active service.  For example, 
during his December 2003 personal hearing he testified that 
he never did anything where he injured his back.  However, 
this is clearly inconsistent with his previous medical 
statements to private and VA examiners that he injured his 
back in June 1994.   

The Board finds that in this case the veteran's statements 
and testimony regarding a continuity of post-service low back 
symptoms and post-service medical treatment for low back 
injury are contradictory and not entitled to significant 
probative weight.  Moreover, the competent medical evidence 
shows that the first treatment for back complaints of record 
was in June 1994, more than 25 years after the veteran's 
discharge from service.  Therefore, the Board finds that the 
probative evidence establishes that there is no post-service 
continuity of symptomatology in this case.  

The final question is whether there is a nexus between the 
current spine disability and the March 1968 injury or any 
other event of active service.   

The veteran has submitted numerous statements and provided 
testimony, in which, he relates his current back disability 
to the March 1968 injury and to lifting heavy objects during 
active service.  He also testified that Dr. Bellino found a 
connection between his back and neck problems and active 
service.  However, the evidence includes multiple medical 
statements from Dr. Bellino dated from January 1996 to 
December 1998.  These statements are limited to the fact that 
the veteran has had a permanent low back disability since 
June 1994.  None of these statements or examination reports 
includes a medical opinion linking the veteran's current 
spine disability to the March 1968 injury or any other 
incident or event of active service.  

This evidence does not constitute competent medical nexus 
evidence.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.  Moreover, a layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, (1995).  This is 
especially true in the instant case because the veteran's 
testimony that Dr. Bellino found a connection between his 
back and neck problems is contradicted by Dr. Bellino's 
records and letters, which make no such connection.  To the 
extent that the veteran's testimony indicates that Dr. 
Bellino found a connection between the veteran's service and 
his current spine condition, it does not constitute competent 
medical evidence.  Consequently, this medical evidence does 
not establish the requisite nexus between his current low 
back disability and active service.  

Finally, the Board notes that the evidence does contain 
conflicting medical opinions dated in July 2002 and June 2003 
as to the etiology of the veteran's current back disorder.

At a July 2002 VA spine examination, the physician certified 
a review of the claims folder in connection with the 
examination.  The physician noted the history of the in-
service head injury by the tank lid and his treatment during 
service and the veteran's post-service history.  The 
physician performed a physical examination of the lumbosacral 
and cervical spines.  X-ray evaluation revealed severe 
degenerative disc disease at L5-S1.  The diagnosis included 
degenerative disease of the lumbar spine.  The physician 
opined that the veteran's degenerative discomfort of the 
lumbosacral is most likely not related to his in-service head 
injury.  

The June 2003 medical statement from Peter Dipaolo, M.D., 
states the veteran has been diagnosed with chronic lumbar 
radiculitis, bulging discs and calcification of the nerve 
root at the foramina.  Dr. Dipaolo also states that the 
veteran's disability is service related and permanent in 
nature.  

The Board finds that June 2003 opinion has little probative 
weight in this case.  This statement does not certify that 
the opinion is based on a review of the service medical 
records or any of the medical findings or medical history in 
the post-service evidence.  Dr. Dipaolo did not state that he 
ever performed his own physician examination of the veteran 
in rendering a medical diagnosis.  It is a conclusory 
statement that does not include clinical data or other 
evidence in the service medical records or post-service 
medical evidence to support the conclusion.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the CAVC recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative."  Id.  The Board finds that the June 
2003 statement does not contain the degree of medical 
certainty that is necessary for a medical opinion, sufficient 
to establish a plausible medical nexus.  

In contrast, the opinion rendered by the VA physician who 
performed the July 2002 VA spine examination is more 
probative of the issue regarding causation than the statement 
of Dr. Dipaolo.  The physician certified a review of the 
claims folder in connection with the examination and his 
opinion is based on a far greater history of the veteran's 
medical background.  The physician performed his own physical 
examination of the lumbosacral and cervical spines in 
rendering this medical opinion.  Based on the examination and 
review of all the evidence the physician opined that the 
veteran's degenerative discomfort of the lumbosacral is most 
likely not related to his in-service head injury.  For the 
above reasons, the Board finds that the July 2002 VA medical 
opinion is entitled to a greater degree of probative weight 
in this case.  

For these reasons, the Board finds that the competent, 
probative evidence of record establishes that the veteran's 
spine disability is not the result of a March 1968 injury or 
any other incident or event of active service.  The Board 
finds that the evidence is not evenly balanced in this case 
and concludes that a spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for a spine disability is denied.  




			
           CHERYL L. MASON	RENÉE M. PELLETIER                            
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



